DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1 and 7 were amended and claims 21-23 were newly added in the response filed on 11/3/2022.  Claims 1, 2, 4, 6-12, and 14-23 are currently pending and under examination.
Response to Amendments/Arguments filed on 11/3/2022
	Regarding the 35 USC 103 rejections of: 
Claims 1, 2, 7-12, and 14-20 as being unpatentable over US 2884443 (‘443) as evidenced by US4163860 (‘860) and Balcerzyk (see p. 4-11 of the OA dated 8/10/2022); and
Claims 4 and 6 as being unpatentable over ‘443 as evidenced by ‘860 and Balcerzyk and further in view of US3501420 (‘420) (see p. 11-13 of the OA),
the Applicant amended independent claim 1 to recite that the process is conducted at a pressure below 120 psi” (see [00102] of the specification as filed).  The Applicant argues that ‘443 teaches a pressure range of 10-19 atm (i.e. 147-279 psi) and does not teach or suggest the claimed range (see p. 6). This argument is persuasive, especially in view of the examples in col. 3 of ‘443 which teach reactions carried out at the higher end of the disclosed range (16 and 18 atm respectively).  The prior art does not cure this deficiency, therefore the rejections are withdrawn.
New Claim Rejections - 35 USC § 112(b)-Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the methanol" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 previously depended from claim 17, which does include methanol.  However, this limitation is not present in claim 1.  
New Claim Rejections - 35 USC § 103-Necessitated by Amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4, 8-12, 14, and 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2020/0157307 (‘307), published on 5/21/2020, claiming the benefit of the filing date of foreign application no. EP 17156887.6, filed on 2/20/2017, as evidenced by Kouzu “Heterogeneous catalysis of calcium oxide used for transesterification of soybean oil with refluxing methanol” Applied Catalysis A: General 355, 2009, p. 94-99 and Balcerzyk “Behavior of swollen poly(ethylene terephthalate) on the action of alkali solutions” Kolloid-Z.u.Z. Polymere 251, 1973, p. 776-778, of record in the IDS filed on 7/2/2021.
Applicant Claims
    PNG
    media_image1.png
    414
    1011
    media_image1.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘307 is directed toward a method for recycling polyester textile waste.  See whole document.  Regarding claims 1, 4, 8, 9, 18, and 21-23, ‘307 teaches that the method comprises soaking and/or immersing a polyester textile in a mixture comprising a solvent and catalyst and heating the mixture to effect depolymerization.  See abstract; claims; and [0009-0020]. ‘307 teaches that the polyester is preferably polyethylene terephthalate (PET).  See [0050-0051] and examples 1-9 in [0085-0097].  ‘307 further teaches that the solvent is preferably an alcohol, particularly methanol.  See [0037-0042] and examples 1-8 in [0085-0096]. ‘307 teaches that catalyst comprises calcium oxide (CaO) and optionally an oxide of any metal from group 2 of the periodic table and/or an oxide of any metal from the lanthanides.  See claim 1; [0052-0054]; and examples 1-8 in [0085-0096]. ‘307 teaches that the catalyst is present in 0.2-10 wt% with respect to the polyester textile, preferably within the range of 1-4 wt%. See [0024]. ‘307 teaches that the depolymerization reaction is preferably carried out in an autoclave at a pressure between 1-6 bar (about 14.5 to 87.0 psi).  See [0056]. This range falls within the ranges recited in claims 1 and 21 and overlaps with the ranges recited in claims 22 and 23.  Also see MPEP 2144.05.
	Examples 1-8 in ‘307 teach reacting PET with methanol and various CaO containing catalysts to produce dimethyl terephthalate (DMT).  See [0083-0097].  The results are summarized in Table 3 in [0100].  At reaction temperatures of 165C, the yield of extracted DMT is 75.8% or above at 2 hours, which falls within the claimed ranges. See experiments 4-8 in [0085-0087 and 0091-0096]. Also see MPEP 2144.05.  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Regarding claims 1, 4, 8, 9, 18, and 21-23, ‘307 does not explicitly teach that methoxide is present in the reaction in a sub-stoichiometric amount and within the weight ratio claimed.  However, the skilled artisan would recognize that CaO is a base and will deprotonate methanol to form calcium methoxide in situ.  Also see [0052] of ‘307, which teaches that oxides comprising any metal from group 2 of the periodic table, including calcium, possess a strong alkalinity.  Further, of the three calcium oxide containing catalysts tested, the one comprising an oxide of calcium, an oxide of cerium (lanthanide), and an oxide of magnesium, another group 2 metal, proved the most reactive.  See Table 3.  Kouzu is further cited as an evidentiary reference to teach that calcium oxide is a strong enough base to deprotonate methanol.  See fig. 7 and discussion thereof in col. 1-2 on p. 98 of Kouzu.
	Therefore, assuming that 100% of the oxide catalyst is convertible to calcium methoxide, the wt% of the methoxide with respect to the polyester can be estimated based on the data provided in ‘307.  ‘307 teaches that the calcium oxide catalyst is present in 0.2-10 wt% with respect to the polyester textile, preferably within the range of 1-4 wt%. See [0024]. CaO, the simplest of the catalysts, has a molar mass of about 56 g/mol and Ca(OMe)2 has a molar mass of about 102 g/mol.  Therefore Ca(OMe)2 weighs about 58% more than CaO: {(102-56)/[(102+56)/2]}*100 = 58%.  Therefore, if all of the CaO is converted to the methoxide, then the wt% of methoxide present should range from about 0.32-15.8 wt% (0.2 * 1.58 to 10 * 1.58), preferably from 1.58 to 6.32 wt% (1 * 1.58 to 4 * 1.58). Both of these ranges overlap with the claimed range of 20:1 (5 wt% catalyst) to 125:1 (0.8 wt% catalyst).  Both of the ranges also overlap with ranges recited in claims 8 and 9 of 40:1 to 125:1 (about 2.5 to 0.8 wt%) and 60:1 to 125:1 (about 1.7 to 0.8 wt%) respectively.  Also see MPEP 2144.05.  
	Regarding the stoichiometry of the reaction, ‘307 does not comment on the stoichiometry of the catalyst (only the wt%) and the value cannot be calculated from the examples because the average molecular weight of the PET is unknown.  However, ‘307 indicates that the molecular weight of the PET is greater than 600 g/mol because the depolymerization is intended to produce molecules with a molecular weight lower than 600 g/mol (including DMT).  See [0026-0030].  Even assuming a molecular weight of PET of 600 g/mol, the moles of catalyst employed in the examples appears to meet the claimed limitation.  Using example 1 in [0088], 6 g of PET is reacted with 0.12 g of CaO.  If we assume a molecular weight of 600 g/mol for PET, that corresponds to about 0.01 mole of PET (6 g * [1mol/600g] = 0.01 mol).  0.12 g of CaO corresponds to 0.002 mol CaO (0.12 g * [1mol/56 g] =0.002 mol).  The stoichiometry of CaO to Ca(OMe)2 is 1:1, therefore 0.002 moles of Ca(OMe)2 is the maximum amount that can be present in the mixture.  0.002 moles CaO is much less than 0.01 mole of PET using a molecular weight that is lower than that of the actual molecular weight of PET employed in the examples.  Therefore, if the molecular weight of PET is even higher, then the difference between the two values will be even larger (ie the excess of PET with respect to the methoxide will be greater).  Also see MPEP 2144.05.
	Regarding claims 10, 11, and 19, the highest yield taught by ‘307 is 88.5%.  See final row, final column in Table 3.  This yield falls within claimed ranges, wherein “about” corresponds to within 10% according to [00110] of the specification as filed.  Further, claims 10, 11, and 19 do not require that this yield be achieved within 2 hours, therefore the skilled artisan could predictably increase the yield by increasing the reaction time.  Also see MPEP 2144.05.
Regarding claims 12, 14, 16, and 17, ‘307 teaches that the only solvent in examples 1-8 is methanol, a protic polar solvent. ‘307 does not explicitly teach that methanol can swell PET; therefore, Balcerzyk is cited as an evidentiary reference to show that methanol alone is sufficient to swell PET (see whole document, particularly first col. on p. 776). ‘307 further teaches that the first step of the reaction is to soak and/or immerse the polyester textile in the in the presence of the catalyst and that depolymerization does not occur until the subsequent heating step.  See [0009-0023] and examples 1-8.  This appears to qualify as a pre-treatment step as methanol necessarily acts as a solvent for swelling PET and is contacted with the PET before the mixture is subjected to heating.
Regarding claim 20, the method in which the methoxide is generated is interpreted as a product-by-process limitation. As there does not appear to be a difference between the methoxide produced using the method of claim 20 and that generated in ‘307, the limitations of claim 20 are interpreted to be met. See MPEP 2113(I).  If the Applicant wishes the method of preparation of the methoxide to be interpreted as an active process step, the claim should use “further comprising” language.  See claim 7 for example.  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the claimed process based on the teachings of ‘307 as evidenced by Kouza and Balcerzyk with a reasonable expectation of success before the effective filing date of the claimed invention.  Though it is unclear if the examples of ‘307 are anticipatory because the reaction pressure and stoichiometry and exact wt% of calcium methoxide are unknown, ‘307 clearly teaches and suggests that all of these limitations should fall within or overlap with the claimed ranges.  See preceding discussion.  Therefore, carrying out the claimed reaction would be predictable and prima facie obvious in view of the teachings of ‘307 as evidenced by Kouza and Balcerzyk.
Claim(s) 2, 6, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2020/0157307 (‘307), published on 5/21/2020, claiming the benefit of the filing date of foreign application no. EP 17156887.6, filed on 2/20/2017, as evidenced by Kouzu “Heterogeneous catalysis of calcium oxide used for transesterification of soybean oil with refluxing methanol” Applied Catalysis A: General 355, 2009, p. 94-99 and Balcerzyk “Behavior of swollen poly(ethylene terephthalate) on the action of alkali solutions” Kolloid-Z.u.Z. Polymere 251, 1973, p. 776-778, of record in the IDS filed on 7/2/2021, as applied to claims 1, 4, 8-12, 14, and 16-23 above, and further in view of US 5045122 (‘122), published on 9/3/1991, of record in the IDS filed on 7/2/2021.
Applicant Claims

    PNG
    media_image2.png
    77
    952
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    40
    951
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    74
    1006
    media_image4.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘307, as evidenced by Kouzu and Balcerzyk, teaches the use of methanol as the sole solvent and calcium based catalysts for the methanolysis reaction. ‘122 discloses an analogous reaction to that of ‘307, wherein a polyester is contacted with a mixture of an alcohol, such as methanol, a polar aprotic solvent, and an alkoxide or hydroxide to produce the corresponding monomer ester.  See abstract and claims.  ‘122 teaches that PET is a preferred polyester.  See examples.  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Regarding claims 2, 6, and 15, ‘307, as evidenced by Kouzu and Balcerzyk, does not explicitly teach the use of a polar aprotic solvent or a sodium methoxide catalyst.  This deficiency is cured through the teachings of ‘122. 
	Regarding claims 2 and 15, ‘122 teaches that the use of a polar aprotic solvent in combination with an alcoholic solvent enhances the rate of reaction above that which can be achieved by the mixture of alcohol and alkoxide/hydroxide alone.  See col. 4, lines 31-62 and examples vs. comparative examples in col. 5-8.
	Regarding claim 6, ‘122 teaches that known depolymerization catalysts include alkoxide and hydroxides of alkali metals, including sodium, alkaline earth metals, which includes calcium, and ammoniums.  See col. 4, lines 3-13.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘307, as evidenced by Kouzu and Balcerzyk, with the teachings of ‘122 to arrive at the claimed processes with a reasonable expectation of success before the effective filing date of the claimed invention. Regarding claims 2 and 15, the skilled artisan would have been motivated to include a polar aprotic solvent in the process of ‘307 because ‘122 teaches that doing so will beneficially enhance the rate of reaction.  Therefore, including the polar aprotic solvent in the process of ‘307 will predictably produce a process for depolymerizing PET with a more advantageous reaction rate. Also see MPEP 2143(A).  Regarding claim 6, the skilled artisan would have been motivated to substitute the calcium catalyst employed in ‘307 with a sodium catalyst because ‘122 teaches that sodium (group I) and calcium (group II) methoxides are known alternatives as catalysts in methanolysis reactions.  The active species in the reactions of ‘122 and ‘307 is the metal methoxide, which can be generated in situ from the reaction of the corresponding metal oxide or hydroxide with methanol. Replacing the known calcium catalyst of ‘307 with a known sodium catalyst for effecting the same reaction would produce a process for predictably depolymerizing PET to DMT. Also see MPEP 2143(B).
Claim(s) 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over US2020/0157307 (‘307), published on 5/21/2020, claiming the benefit of the filing date of foreign application no. EP 17156887.6, filed on 2/20/2017, as evidenced by Kouzu “Heterogeneous catalysis of calcium oxide used for transesterification of soybean oil with refluxing methanol” Applied Catalysis A: General 355, 2009, p. 94-99 and Balcerzyk “Behavior of swollen poly(ethylene terephthalate) on the action of alkali solutions” Kolloid-Z.u.Z. Polymere 251, 1973, p. 776-778, of record in the IDS filed on 7/2/2021, as applied to claims 1, 4, 8-12, 14, 16-23 above, and further in view of Liu “Calcium methoxide as a solid base catalyst for the transesterification of soybean oil to biodiesel with methanol” Fuel, 2008, 87, p. 1076-1082.
Applicant Claims

    PNG
    media_image5.png
    87
    996
    media_image5.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘307, as evidenced by Kouzu and Balcerzyk, discloses the production of calcium methoxide in situ through the reaction of calcium oxide with methanol.  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Regarding claim 7, ‘307 does not explicitly teach that calcium methoxide can be prepared by adding calcium metal to methanol.  This deficiency is cured through the teachings of Liu.  Liu teaches the use of calcium methoxide as a transesterification catalyst for soybean oil.  See whole document.  Liu teaches that the calcium methoxide is prepared by the direct reaction of calcium with methanol.  See section 2.1 on p. 1077.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘307, as evidenced by Kouzu and Balcerzyk, with those of Liu to arrive at the claimed invention with a reasonable expectation of success before the effective filing date of the claimed invention.  The person of ordinary skill would have been motivated to generate the active calcium methoxide catalyst of ‘307 using the claimed method because Liu teaches the claimed method is also known for producing calcium methoxide in situ.  Replacing one known method for generating calcium methoxide in situ would be predictable.  Also see MPEP 2143(B).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622